UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RADCLIFFE B. LEwls, l

Petitioner, l

v_ l civil case No. 11-663 (RJL)

TRUMAN A. MoRmsoN 111, er al., §

Res 0ndents.

" § FILEo
MEMoRANDuM ol>lNloN JAN ~»6 2012

1.  s;':::; vt,~:.,z‘::;::l:;2:2:2:::::¢

Petitioner has filed a combined petition for a writ of habeas corpus, habeas data, and
amparo. Because petitioner does not appear to be in any sort of custody, the Court lacks
jurisdiction to consider his petitioner for a writ of habeas corpus. Furthermore, the jurisprudence
of the United States does not recognize the writs of habeas data or amparo. This case will
therefore be dismissed.

II. Analysis.

ln a rambling and largely incoherent petition for a writ of habeas corpus, petitioner
mentions two criminal cases before the Superior Court of the District of Columbia: one from
1994, in which he was charged with simple assault, and one from 201 l, in which he was charged
with unlawful entry. Pet. for a Writ of Habeas Corpus et Habeas Data et Habeas Amparo by a
Person in Custody in the District [of] Colurnbia, at 2, ECF No. l [hereinafter Pet.]. The
substance of the petition, however, only concems the 2011 case. See z`d. at 5~8. Petitioner
makes myriad arguments in support of his petition, all relating to the Superior Court’s

jurisdiction, his counsel, and the legality of his arrest. Pet. at 5-8. He directs his petition at

Superior Court Judge Truman A. Morrison III, as well as "other Senior Judges" and "Others
Unknown and Unidentified" of the Superior Court. Pet. at 1.

A petitioner must be in some sort of custody to give a federal district court jurisdiction to
consider a petition for a writ of habeas corpus. 28 U.S.C. § 224l(c). When petitioner
commenced this case, he was subject to an obligation to appear before the Superior Court in the
2011 case-an obligation that he shirked, resulting in the issuance of a bench warrant for his
arrest. That obligation or warrant may have been sufficient to establish custody over petitioner.
See Hensley v. Mun. Ct., San Jose Milpitas Jua'z`cz`al Disl., Santa Clara Cnty., Cal., 41 1 U.S. 345,
351 (1973) (concluding that a criminal defendant who had been convicted by a state court and
released on personal recognizance pending execution of his sentence was nonetheless in custody
because he was "subject to restraints ‘not shared by the public generally,"’ such as "the
obligation to appear" at court proceedings (quoting Jones v. Cunningham, 371 U.S. 236, 240
(1963)). However, a review of the docket sheet for the 2011 case-United States v. Lewis, No.
201 1 CMD 36l4_shows that the bench warrant was quashed on June 7, 2011 and that the case
was dismissed on August 23, 201 1. Petitioner is therefore no longer in any custody upon which
the Court can base its jurisdiction to consider the petition. The petition must therefore be
dismissed.

Petitioner also requests the issuance of a writ of "habeas data." Pet. at 1, 5. The
jurisprudence of the United States does not recognize such a writ.l The petition for this writ

must therefore be denied.

l As far as this Court can tell, a writ of habeas data has never been issued by a United
States court. See Ramos-Hernandez v. Shz`nseki, No. 11-2876, 2011 WL 5027449, at *2 (Vet.
App. Oct. 24, 201 1) (declining to issue a writ of habeas data where "the petitioner has identified
no legal authority establishing a writ denominated as ‘habeas data""). For a discussion of the use
of the writ in other countries, see Andre's Guadamuz, Habeas Data: The Latin-American

2

Petitioner also requests the issuance of a writ of "amparo." Pet. at 1, 8. The
jurisprudence of the United States does not recognize such a writ.z The petition for this writ
must therefore be denied.

III. Conclusion.
For the reasons discussed above, the combined petition for a writ of habeas corpus,

habeas data, and amparo will be denied. A separate order shall issue this date.
 
l
United St ` ict Judge

(z/ZH"

Response 10 Data Protectz`on, J. Information, L. & Tech. (June 30, 2000),
http://www2.warwick.ac.uk/fac/soc/law/elj/jilt/2000~2/guadamuz.

2 As far as this Court can tell, the writ of amparo has never been issued by a United States
court. But see U.S. v. Fowlz'e, 24 F.3d 1059, 1064 (9th Cir. 1994) (discussing, in the procedural
history of a case, a petitioner’s attempt to secure the writ in a foreign legal proceeding). For a
discussion of the use of the writ in other countries, see Hector Fix Zamudio, A Brieflntroduclz`on
to the Mexican Writ of Amparo, 9 Cal. W. lnt’l L.J. 306, 310 (1979), and Hector Fix Zamudio,
The Writ ofAmparo in Latin Amerz`ca, 13 Law. Am. 361, 366-67 (1981).